ICJ_032_PassageIndianTerritory_PRT_IND_1958-11-06_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHT OF PASSAGE OVER

INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF NOVEMBER 6th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 6 NOVEMBRE 1958
This Order should be cited as follows:

“Case concerning Right of Passage over Indian Territory,
Order of November 6th, 1958 : I.C.]. Reports 1958, p. 52.”

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du 6 novembre 1958 : C. I. J. Recueil 1958, D. 52.»

 

Sales number 199
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1958

6 novembre 1958

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN

(PORTUGAL c. INDE)

ORDONNANCE

1958
Le 6 novembre
Rôje général
n° 32

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président: MM. BASDEVANT, HACKWORTH, WINIARSKI,

BADAWI, ARMAND-UGON, KOJEVNIKOV, Sir

LAUTERPACHT, MM. MORENO QUINTANA,

Hersch
CORDOVA,

WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,

Juges; M. L6pez OLIVAN, Greffier.

La Cour internationale de Justice,
ainsi composée,

aprés délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement

de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 28 août 1958 par laquelle le délai fixé pour le
dépôt de la duplique du Gouvernement de l’Inde a été reporté au

25 novembre 1958;

4
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU 6 XI 58) 53

Considérant que, par lettre du 3: octobre 1058, l'agent du Gou- :
vernement de l’Inde a demandé que le délai pour le dépôt de la
duplique soit reporté au 25 janvier 1959;

La Cour,
Après s’étre renseignée auprès des Parties,

Décide de reporter au 26 janvier 1959 la date d'expiration du
délai fixé pour le dépôt de la duplique du Gouvernement de I’ Inde.

Fait en anglais et en frangais, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le six novembre mil neuf cent cin-
quante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République du Portugal et au Gouverne-
ment de la République de l'Inde. |

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) J. LOpEz OLIVAN.
